EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison Tulino on 12 April 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. (currently amended) A spin-stabilized artillery projectile comprising:
a driving band; and at least one obturator, 
wherein the driving band, when viewed in a direction of a longitudinal axis of the projectile, contains at least one equalizing groove, 
wherein the at least one obturator is disposed in the equalizing groove of the driving band; 
wherein an outer surface of the at least one obturator is aligned with an outer surface of the driving band, such that the outer surface of the at least one obturator does not protrude beyond the outer surface of the driving band; 
wherein a cross-section of the at least one equalizing groove is shaped as an equilateral trapezoid, and wherein the equilateral trapezoid has a narrow side and a wide side that opposes the narrow side and wherein the narrow side of the equilateral trapezoid is positioned closer to the longitudinal axis of the projectile than the wide side, such that, as the projectile passes through a gun barrel, the at least one obturator is able to be pushed upward out of the at least one equalizing groove to be sheared off by a portion of the driving band positioned behind the at least one equalizing groove.
Claims 2, 3, and 11 are cancelled.
Claim 12 is amended as follows:
12. (currently amended) The spin-stabilized artillery projectile according to claim 1, wherein the at least one obturator is made of plastic and the driving band is made of metal.
Allowable Subject Matter
Claims 1, 4-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including a spin stabilized artillery projectile with at least one equalizing groove is shaped as an equilateral trapezoid, and wherein the equilateral trapezoid has a narrow side and a wide side that opposes the narrow side and wherein the narrow side of the equilateral trapezoid is positioned closer to the longitudinal axis of the projectile than the wide side, such that, as the projectile passes through a gun barrel, the at least one obturator is able to be pushed upward out of the at least one equalizing groove to be sheared off by a portion of the driving band positioned behind the at least one equalizing groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641